DETAILED ACTION
Response to Arguments
Applicant’s arguments and amendments, filed 01/13/2022, have been fully considered and are persuasive. 
The 112, first and second paragraph rejections set forth in previous office action have been withdrawn in light of Applicant’s amendments, filed on 01/13/2022.
The 35 U.S.C. 103 rejections over claim 1-6, 8, 11 and 16 as being unpatentable over Kessler (US 2006/0024420 A1) and in view of Migdol et al. (US 3,421,901) have been withdrawn. 
The 35 U.S.C. 103 rejection over claim 12 as being unpatentable over Kessler (US 2006/0024420 A1) and in view of Migdol et al. (US 3,421,901), and further in view of Bauer et al. (US 2007/014231 A1) has been withdrawn. 
The 35 U.S.C. 103 rejection over claim 9 and 10 as being unpatentable over Kessler (US 2006/0024420 A1) and in view of Migdol et al. (US 3,421,901), and further in view of Kishimoto et al. (US 2008/0193533 A1), have been withdrawn.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney James Yang on March 2, 2022.
The application has been amended as follows: 

In CLAIM 1, line 16, delete “the freezing drying machine is” and 
insert -- a freezing drying process has -- 

CANCEL CLAIM 13, 14 and 15.
REASONS FOR ALLOWANCE
Claim 1-6, 8-12 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or render fairly obvious in combination to teach steps of the claimed invention, such as turning off the freeze drying machine; while the freeze drying machine is turned off, leaving the freeze-dried coffee concentrate in the chamber of the freeze drying machine between about one to six hours after a freeze drying process has run its full course so that an outer peripheral portion of the freeze dried coffee has a hardness greater than a hardness of an interior portion of the freeze dried coffee.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792